SIMPSON, Justice.
This is an appeal from a decree of the Circuit Court, in Equity, of Mobile County, discharging an injunction theretofore issued and dismissing the bill of complaint.The complainant brings this appeal.
The appellant has failed to file any brief with the Clerk of this Court, required by Supreme Court Rule 12 and therefore, this Court is without authority to review the decision. Rule 12 also stipulates that “Upon failure to so file, the appeal shall be dismissed or the case affirmed”.
This rule has been consistently adhered to regardless of any extenuating circumstances. Ex parte Nettles, 276 Ala. 508, 164 So. 2d 504; Ex parte N. A. A. C. P. v. Jones, 268 Ala. 504, 109 So.2d 140; Phalen v. Fort, 266 Ala. 213, 95 So.2d 401.
Indeed, this Court is without authority to review such a decision or decree where no brief has been filed in behalf of appellant. Ala.Dig., Appeal and Error, ^773(2).
Appeal dismissed.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.